Citation Nr: 1535396	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1977.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned in October 2014.  

In December 2012, the Board remanded the claim to afford the Veteran an RO hearing, and in March 2015, the Board remanded the claim for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be returned to the AOJ to obtain an addendum opinion from a VA examiner who offered a medical opinion in April 2015.  

More specifically, the VA examiner gave an unfavorable opinion based on the reasoning that "[t]here was not a [significant threshold shift] during service, no evidence of hearing injury," and because "[t]here is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma."  (Emphasis added.)  

Notwithstanding the examiner's statement, the Board is aware of a line of medical research (conducted by Dr. Sharon G. Kujawa) which would appear to support provide a medical basis for a delayed or latent onset of noise-induced hearing loss.  It is not clear that the examiner intended to mean that Dr. Kujawa's studies also offered no scientific basis to support a delayed-onset hearing loss.  To the contrary, by citing only to an IOM study, it appears that the examiner did not intend her statement to encompass this line of research.    

Therefore, the VA examiner's opinion does not yet appear adequate to fully inform the Board's determination on the complex medical questions raised by the appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (discussing the general presumption of competence afforded to physicians and concluding that an examiner's failure to "explicitly cite any studies is not evidence that she was unaware of such studies, and is not a basis for finding the examination report inadequate").

Accordingly, the matter will be returned to the VA examiner for consideration of this emerging line of medical research.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who gave an opinion in April 2015 regarding the Veteran's hearing loss for purposes of preparing an addendum VA medical opinion.  If the examiner is not available, the RO should obtain the opinion from another equally qualified examiner. 

Accordingly, the VA examiner is asked to review the  results of the prior VA examinations and all other relevant information.  Then, the examiner is asked to further address the likelihood that close proximity and routine exposure to noise during service could have caused a delayed onset hearing impairment in this Veteran's case?  

In answering this question, the examiner is particularly asked to focus on the line of research conducted by Dr. Sharon G. Kujawa, including the following:

* Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth, S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

* Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss, Kujawa SG, Liberman MC (2009), J Neurosci. 2009 Nov 11;29(45):14077-85.

* Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift, Lin HW, Furman AC, Kujawa SG and Liberman MC (2011), JARO 12:605-616.

* Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, Furman AC, Kujawa SG, Libermann MC (2013), J. Neurophysiol.110, 577-586.

In doing so, please articulate the reasoning underpinning your conclusions, including how these studies do or do not support a causal relationship to noise during the Veteran's service.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above.  Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal is not granted in full, the Veteran and his attorney should be provided a supplemental statement of the case.  They should then be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




